DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 7 S32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output section that performs” in claim 2, “a storage section that performs” in claims 5 and 6, and “a storage control section that performs” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112

Claims 2, 4-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 4-8, 10, 12-16, and 18 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the Applicant’s specification does not clearly link the corresponding structure for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations to the claimed functions.  Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooba (US 8,718,078), cited in the IDS dated 12/5/18.
Regarding claims 1 and 20, Ooba discloses a non-transitory computer readable medium storing a program causing a computer having a plurality of network interfaces to function as and an information processing apparatus comprising: 
a plurality of network interfaces (see Figs 1 and 2, and col 4 lines 27-63, print control apparatus 101 contains NICs units 102 and 103); 
a storage area for storing data (see Figs. 2 and 3, col 5 lines 15-28, col 7 lines 26-45, and col 8 lines 1-14, print control apparatus 101 contains first memory unit 206, second memory unit 208 and HDD unit 205 and image forming apparatus 107 contains HDD 309); and 
a memory section that stores regulation information that defines a network interface permitted as an output path of data stored in the storage area in association with the storage area (see Fig. 11A, col 8 lines 1-14, and col 8 line 43-col 9 line 49, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted to a device located on the same network that transmitted the print data, another words, the network information must match).  
Regarding claim 2, Ooba further discloses an output control section that performs control such that data in the storage area is not output through a network interface other than the network interface permitted as the output path by the regulation information associated with the 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted/output to a device located on the same network that transmitted the print data, another words, the network information must match).  
Regarding claims 3 and 4, Ooba further discloses wherein the memory section further stores second regulation information that defines a network interface permitted as an input path of data to be stored in the storage area in association with the storage area (see col 7 lines 26-45 and col 8 lines 1-14, all print data from a first network are stored in a first memory unit 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309).
Regarding claims 5 and 6, Ooba further discloses further comprising: a storage control section that performs control such that data in the storage area is not stored through a network interface other than the network interface permitted as the input path by the second regulation information associated with the storage area, among the plurality of network interfaces (see Fig. 11 and col 7 lines 26-45 and col 8 lines 1-14, all print data from a first network are stored in a first memory unit 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309).  
Regarding claims 7 and 8, Ooba further discloses wherein the regulation information also defines a network interface permitted as the output path, as a network - 36 -interface permitted 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted/output to a device located on the same network that transmitted the print data, another words, the network information must match).  
Regarding claims 9-16, Ooba further discloses- 37 - wherein a plurality of the storage areas are provided (see Fig. 2, col 4 lines 56-60, and col 5 lines 1-22, print control apparatus 101 contains first memory unit 206, second memory unit 208 and HDD unit 205 and image forming apparatus 107 contains HDD 309), and 
the memory section stores the regulation information associated with each of the storage areas (see col 8 lines 1-14 and 42-50, management table 700 stores network information regarding input and output regulation of print data).
Regarding claims 17 and 18, Ooba further discloses further comprising: a unit that receives setting of the regulation information, and receives setting of a network interface permitted as an output path of data stored in the storage area or a network interface not permitted, on a per-group basis including one or more network interfaces among the plurality of network interfaces (see Fig. 11A, col 7 lines 26-45, col 8 lines 1-17, and col 8 line 43-col 9 line 49, management table 700 stores network information regarding input and output regulation of 
Regarding claim 19, Ooba further discloses - 40 -a unit that retains undesignated output network interface information in association with the storage area; and a unit that outputs the data through a network interface indicated by the undesignated output network interface information, in a case where there is no designation of a network interface as an output path of the data in an instruction to output data in the storage area through a network (see Fig. 21A, col 11 lines 43-46, and col 12 lines 18-22, a user can set a print job as “shared” or “secure”,  shared can be output to any other network and secure data cannot be output to any network).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARK R MILIA/             Primary Examiner, Art Unit 2677